Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person of skill in the art would not know how much the accelerator pedal to torque output conversion adjustment changes as sensor data that the vehicle collects suggest a change in surrounding scenery.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’sa, et al., US 2018/0050673 A1, in view of Pallett, et al., US 2017/0158199 A1.
As per Claim 1, D’sa teaches a method for use in a host vehicle, the method comprising: 
obtaining sensor data to determine a scene associated with an operational environment of the host vehicle (¶¶ 67); 
computing a deceleration estimate based on the scene (¶¶ 92-96); and 
computing a feedback force based on the deceleration estimate (¶¶ 90, 95, 102). 
D’sa does not expressly teach adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force, wherein the APO-to-torque conversion is adjusted at a rate based on the scene.  Pallett teaches adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force (¶¶ 98-99), wherein the APO-to-torque conversion is adjusted at a rate based on the scene (¶¶ 100-101; based on obstacles or road curvature).  At the time of the invention, a person of skill in the art would have thought it obvious to combine the sensor system of D’sa with the torque control system of Pallett, in order to reduce the need for a driver to press a brake pedal or an accelerator pedal suddenly in high traffic situations.
As per Claim 11, D’sa teaches a host vehicle comprising: 
a sensor configured to obtain data from an operational environment of the host vehicle (¶ 66); 
a processor (¶ 80; processor 304 of Figure 3) configured to: determine a scene based on the obtained data (¶ 83; by collecting map component data 314 of Figure 3); 
compute a deceleration estimate based on the scene (¶¶ 92-96); and 
compute a feedback force based on the deceleration estimate (¶¶ 90, 95, 102).  
D’sa does not expressly teach adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force, wherein the APO-to-torque conversion is adjusted at a rate based on the scene.  Pallett teaches adjusting an accelerator pedal output (APO)-to-torque conversion based on the computed feedback force, wherein the APO-to-torque conversion is adjusted at a rate based on the scene (¶¶ 100-101; based on obstacles or road curvature).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 2 and 12, D’sa does not expressly teach that the rate is a first rate when the scene is detected and a second rate when a change in the scene is detected.  Pallett teaches that the rate is a first rate when the scene is detected and a second rate when a change in the scene is detected (¶ 74; as braking controller activates).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 3 and 13, D’sa does not expressly teach that the first rate is greater than the second rate.  Pallett teaches that the first rate is greater than the second rate (¶ 82; e.g., “when torque is mismatched to road surface conditions”).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 4 and 14, D’sa does not expressly teach that the first rate is approximately six times greater than the second rate.  Pallett teaches that the first rate is approximately six times greater than the second rate (¶¶ 98-99; as shown in Figures 12, 14 and 15).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 5 and 15, D’sa teaches that the deceleration estimate is a road deceleration estimate associated with a road attribute (¶¶ 96-97), and that the road deceleration estimate is based on a function of a current speed of the host vehicle (¶¶ 96-97), a target speed of the host vehicle at a location of the road attribute (¶¶ 164-165), and a distance to the location of the road attribute (¶ 97).
As per Claims 6 and 16, D’sa teaches that the road attribute is an incline, a decline, a curve (¶¶ 163-165), or a stop line.
As per Claims 7 and 17, D’sa the deceleration estimate is a lead vehicle deceleration estimate based on a function of a current speed of the host vehicle, a target speed of the host vehicle (¶¶ 163-165), and a time to reach the target speed (¶¶ 126-129).
As per Claims 8 and 18, D’sa teach that the target speed of the host vehicle matches a current speed of the lead vehicle (¶¶ 165-166).
As per Claims 9 and 19, D’sa teaches that the deceleration estimate is a static object deceleration estimate associated with a static object (¶), and that the static object deceleration estimate is based on a function of a current speed of the host vehicle and a distance to the static object (¶ 72, 163-165).
As per Claims 10 and 20, D’sa teaches that the deceleration estimate is a dynamic lead vehicle deceleration estimate based on a function of a relative distance of a lead vehicle, a relative speed of the lead vehicle, and a relative acceleration of the lead vehicle (¶¶ 211-214).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661